MEMORANDUM **
Mareta Nikoghosyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Tecun-Florian v. INS, 207 F.3d 1107, 1108 (9th Cir.2000). We deny the petition for review.
In her opening brief, Nikoghosyan fails to raise, and therefore has waived, any challenge to the agency’s adverse credibility determination, which is dispositive of her asylum, withholding of removal, and CAT claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (stating that issues not supported by argument are deemed abandoned); see also Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.